Campbell J.:
This case comes for up review upon the decision of the Circuit Court for the county of Saginaw, upon the issues of law and fact arising where a mandamus was applied for to compel the respondents to vote a township tax to pay-certain debts.
The relator is holder of a number, of orders issued by the highway commissioners of the township in 1854, upon *276the town treasurer, payable out of any moneys in the treasury belonging to road district No. 1.
As these funds were not the property of the township for general purposes, but were set apart by law to be expended in a single district, they consist only of such highway taxes as are raised in the same district. There is nothing in the case to show that the township at large has had the benefit of any of this fund, by misappropriation or otherwise. If any such fact appeared it would present a question in what way, if any, the law provides for its being restored to the use of the road district. In the absence of any such showing there can be no good reason for taxing the whole township for the benefit of a single district, and we have not been able to discover any statute either requiring or authorizing it. As the relator is not upon these facts entitled to any relief against the town, we deem it unnecessary to consider any of the other questions raised. The mandamus was properly denied, and the judgment must be affirmed, with costs.
Manning and Christiancy JJ. concurred.
Martin Ch. J.:
I doubt the jurisdiction of this Court to review proceedings of this nature by writ of error; and, as the question was not discussed, I reserve my opinion upon that subject. Upon the merits I concur with my brethren.